       Case 2:19-cv-05836-JDW Document 32 Filed 03/19/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WILNER PIERRE,                        Case No. 2:19-cv-5836-JDW

             Plaintiff
      v.

POLICE OFFICER CLARKE, et al.,

             Defendants.


                                    ORDER

      AND NOW, this 19th day of March, 2021, for the reasons stated in the

accompanying Memorandum, it is ORDERED that Defendants’ Motion for Summary

Judgment (ECF No. 28 ) is DENIED.


                                        BY THE COURT:


                                        /s/ Joshua D. Wolson
                                        JOSHUA D. WOLSON, J.
